Michigan Supreme Court
                                                                       Lansing, Michigan
                                            Chief Justice:         Justices:



Opinion                                     Robert P. Young, Jr. Michael F. Cavanagh
                                                                 Marilyn Kelly
                                                                 Stephen J. Markman
                                                                 Diane M. Hathaway
                                                                 Mary Beth Kelly
                                                                 Brian K. Zahra

                                                             FILED JULY 31, 2012

                        STATE OF MICHIGAN

                                SUPREME COURT


 SPECTRUM HEALTH HOSPITALS,

          Plaintiff-Appellee,

 v                                                   No. 142874

 FARM BUREAU MUTUAL INSURANCE
 COMPANY OF MICHIGAN and FARM
 BUREAU GENERAL INSURANCE
 COMPANY OF MICHIGAN,

          Defendants-Appellants.


 PROGRESSIVE MARATHON
 INSURANCE COMPANY,


          Plaintiff/Cross-Defendant-
          Appellant,

 v                                                   No. 143330

 RYAN DeYOUNG and NICOLE L.
 DeYOUNG,
               Defendants,

and

SPECTRUM HEALTH HOSPITALS and
MARY FREE BED REHABILITATION
HOSPITAL,

               Intervenors/Cross-Plaintiffs-
               Appellees,

and

CITIZENS INSURANCE COMPANY OF
AMERICA,

               Intervenor/Cross-Defendant-
               Appellee.

BEFORE THE ENTIRE BENCH

ZAHRA, J.
        We granted leave in these cases to address the question whether a person injured

while driving a motor vehicle that the person had taken contrary to the express

prohibition of the owner may avail himself or herself of personal protection insurance

benefits (commonly known as “PIP benefits”) under the no-fault act,1 notwithstanding the

fact that MCL 500.3113(a) bars a person from receiving PIP benefits for injuries suffered

while using a vehicle that he or she “had taken unlawfully, unless the person reasonably

believed that he or she was entitled to take and use the vehicle.”




1
    MCL 500.3101 et seq.



                                               2
        We hold that any person who takes a vehicle contrary to a provision of the

Michigan Penal Code2—including MCL 750.413 and MCL 750.414, informally known

as the “joyriding” statutes—has taken the vehicle unlawfully for purposes of MCL

500.3113(a).3 We also hold that the use of the phrase “a person” in MCL 500.3113(a)

clearly and plainly includes a family member who has taken a vehicle unlawfully, thereby

precluding that person from receiving PIP benefits.

        In reaching this conclusion, we consider and reject two distinct legal theories that

the respective panels of the Court of Appeals applied in concluding that the PIP claimants

are not excluded from receiving benefits by MCL 500.3113(a). In Spectrum Health

Hospitals v Farm Bureau Mutual Insurance Co of Michigan (Docket No. 142874), we

examine the “chain of permissive use” theory, which the Court of Appeals initially

adopted in Bronson Methodist Hospital v Forshee.4 This theory arises when a vehicle

owner authorizes the vehicle’s use by another person (the intermediate user), who in turn

authorizes a third person (the end user) to use the vehicle.         Applying Bronson in

Spectrum Health, the Court of Appeals held that, for the purposes of MCL 500.3113(a), a

vehicle owner is presumed to have allowed the end user to take the vehicle, regardless of



2
    MCL 750.1 et seq.
3
  We acknowledge that MCL 500.3113(a) may allow a user who has unlawfully taken the
vehicle to receive PIP benefits if the user “reasonably believed that he or she was entitled
to take and use the vehicle.” However, because no real argument is presented in these
cases that the claimants reasonably held these beliefs, we do not address these
circumstances, only the meaning of the phrase “taken unlawfully.”
4
    Bronson Methodist Hosp v Forshee, 198 Mich. App. 617; 499 NW2d 423 (1993).



                                             3
whether the owner had expressly forbidden the end user from taking the car.5 We

conclude that Bronson erred by applying a theory developed in owner-liability caselaw to

the context of MCL 500.3113(a) because this caselaw did not address whether the end

user of a vehicle violated the Michigan Penal Code, including MCL 750.413 or MCL

750.414, by unlawfully taking a vehicle. Therefore, we overrule Bronson’s application of

the “chain of permissive use” theory as inconsistent with MCL 500.3113(a).              To

determine whether the end user in Spectrum Health unlawfully took the vehicle, we

consider the undisputed facts of this case: the vehicle’s owner expressly told the end user

that he was not allowed to drive the vehicle. Therefore, we conclude that the Court of

Appeals erred by affirming the circuit court’s grant of summary disposition to Spectrum

Health because MCL 500.3113(a) precludes the claimant from receiving PIP benefits in

this case.

        In Progressive Marathon Insurance Co v DeYoung (Docket No. 143330), we

examine the “family joyriding exception” to MCL 500.3113(a).            This theory, first

articulated in Justice LEVIN’s plurality opinion in Priesman v Meridian Mutual Insurance

Co,6 involves the unauthorized taking of a person’s motor vehicle by a family member

who did not intend to steal it. Justice LEVIN opined that the Legislature did not intend

that a relative’s “joyride” be considered an unlawful taking under MCL 500.3113(a)

because, given that most legislators are parents and grandparents, they may have


5
 Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, unpublished opinion per
curiam of the Court of Appeals, issued February 24, 2011 (Docket No. 296976), pp 3-4.
6
    Priesman v Meridian Mut Ins Co, 441 Mich. 60; 490 NW2d 314 (1992).



                                            4
experienced children who used a family vehicle without permission and may have done

so themselves.7 Thus, he concluded that the Legislature did not truly intend to exclude

teenagers who joyride in their relatives’ automobiles.        Because the family-joyriding

exception has no basis in the language of MCL 500.3113(a), we disavow Justice LEVIN’s

plurality opinion in Priesman and overrule the Court of Appeals decisions applying it:

Butterworth Hospital v Farm Bureau Insurance Co,8 Mester v State Farm Mutual

Insurance Co,9 Allen v State Farm Mutual Automobile Insurance Co,10 and Roberts v

Titan Insurance Co (On Reconsideration).11 Cross-defendants, Progressive Marathon

Insurance Company and Citizens Insurance Company of America, are entitled to

summary disposition because MCL 500.3113(a) excludes the injured claimant from

coverage.

         Therefore, in both Spectrum Health (Docket No. 142874) and Progressive (Docket

No. 143330), we reverse the judgments of the Court of Appeals and remand these cases

to their respective circuit courts for further proceedings consistent with this opinion.




7
    Id. at 67-68.
8
    Butterworth Hosp v Farm Bureau Ins Co, 225 Mich. App. 244; 570 NW2d 304 (1997).
9
    Mester v State Farm Mut Ins Co, 235 Mich. App. 84; 596 NW2d 205 (1999).
10
Allen v State Farm Mut Auto Ins Co, 268 Mich. App. 342; 708 NW2d 131 (2005).
11
  Roberts v Titan Ins Co (On Reconsideration), 282 Mich. App. 339, 342; 764 NW2d 304
(2009).



                                              5
                        I. BASIC FACTS AND PROCEEDINGS

                                A. SPECTRUM HEALTH

       PIP claimant Craig Smith, Jr. (Craig Jr.), was injured in a single-car accident that

occurred while he was driving a vehicle owned by his father, Craig Smith, Sr. (Craig Sr.),

and insured by Farm Bureau Mutual Insurance Company of Michigan. Craig Sr. had

forbidden Craig Jr. to operate the vehicle because he had no valid driver’s license. Craig

Jr. acknowledged that he knew he was forbidden to operate the vehicle. Craig Sr.

entrusted the vehicle to Craig Jr.’s girlfriend, Kathleen Chirco, to enable Craig Jr. and

Kathleen to perform landscaping services. Nevertheless, Craig Sr. instructed Kathleen, in

Craig Jr.’s presence, that she was not to allow Craig Jr. to drive it. That night, Craig Jr.

began drinking and asked Kathleen for the keys to Craig Sr.’s vehicle. Although she

initially resisted, Kathleen eventually gave him the keys, and he later crashed the vehicle

into a tree. Craig Jr. pleaded no contest to operating while intoxicated causing serious

injury, MCL 257.625, and was sentenced to a minimum of 2½ years in prison.

       Spectrum Health Hospitals, which rendered care to Craig Jr., brought suit against

Farm Bureau to recover payment for those services and subsequently moved for summary

disposition. Farm Bureau opposed Spectrum Health’s motion and took the position that

Craig Jr. was not entitled to PIP benefits because the vehicle he was using had been taken

unlawfully. The circuit court granted summary disposition in favor of Spectrum Health,

ruling that Kathleen had been empowered to permit Craig Jr. to operate the vehicle. The




                                             6
Court of Appeals affirmed, applying the chain-of-permissive-use theory from Bronson to

conclude that Craig Jr. had not taken the vehicle unlawfully.12

         This Court granted Farm Bureau’s application for leave to appeal, requesting the

parties to address

         whether an immediate family member who knows that he or she has been
         forbidden to drive a vehicle may nevertheless be a permissive user of the
         vehicle eligible for [PIP] benefits under MCL 500.3113(a) when, contrary
         to the owner’s prohibition, an intermediate permissive user grants the [PIP]
         claimant permission to operate the accident vehicle.[13]

                                     B. PROGRESSIVE

         By age 26, Ryan DeYoung had accumulated three drunk-driving convictions,

which resulted in the repeated loss of his valid driver’s license beginning at age 17.

Ryan’s wife, Nicole DeYoung, owned and insured the family’s four vehicles with

Progressive Marathon Insurance Company. Ryan was a named excluded driver on the

Progressive policy. As a result, Nicole expressly prohibited Ryan from driving the

vehicles, including the 2001 Oldsmobile Bravada that she used as her principal vehicle.

On the night of September 17, 2008, Ryan came home intoxicated and without his house

key. He banged on the window of their home. Nicole rose from her bed, admitted him,

and, perceiving his intoxicated state, went back to bed. Ryan took the key to the Bravada

out of Nicole’s purse and then took the vehicle, contrary to Nicole’s standing instructions

and without her permission.



12
     Spectrum, unpub op at 3-4.
13
     Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, 490 Mich. 869 (2011).



                                              7
         Within 20 minutes of taking Nicole’s vehicle, Ryan was badly injured in a single-

car accident. He incurred bills of more than $53,000 at Spectrum Health Hospitals and

another $232,000 at Mary Free Bed Rehabilitation Hospital. Progressive denied PIP

benefits, arguing that Ryan had been injured while using a vehicle that he had unlawfully

taken.    It commenced a declaratory action against Ryan and Nicole on this basis.

Spectrum Health and Mary Free Bed intervened as cross-plaintiffs to recover payment

from Progressive for the outstanding bills. Spectrum Health and Mary Free Bed also

filed a claim with the Michigan Assigned Claims Facility, which designated Citizens

Insurance Company of America to respond to Ryan’s claim.              Citizens also denied

coverage, and Progressive named Citizens as a cross-defendant in this lawsuit.

         Progressive moved for summary disposition, contending that at the time of the

accident Ryan was using a motor vehicle that he had taken unlawfully and without a

reasonable belief that he was entitled to do so, which precluded him from receiving PIP

benefits under MCL 500.3113(a). The circuit court granted summary disposition to both

Progressive and Citizens, ruling that although the Court of Appeals decisions recognizing

and applying the family-joyriding exception were binding precedent, none had extended

the exception to a case in which the family member was a named excluded driver on the

underlying no-fault policy. The circuit court concluded that “[t]o further extend the

‘joyriding’ exception so as to overturn excluded driver provisions is to increase the risk in

all such policies, and may result in good drivers with uninsurable family members (due to

excessive risk associated with poor driving records) becoming uninsurable themselves.”

The circuit court concluded that it would “not engage in such rewriting of private

contracts.”


                                             8
         The Court of Appeals reversed, concluding that it had no alternative but to follow

the binding precedent of prior Court of Appeals decisions recognizing and applying the

family-joyriding exception to the disqualification from coverage of MCL 500.3113(a).14

         We granted Spectrum Health and Mary Free Bed’s application for leave to appeal,

requesting that the parties address

         (1) whether an immediate family member who knows that he or she has
         been forbidden to drive a vehicle, and has been named in the no-fault
         insurance policy applicable to the vehicle as an excluded driver, but who
         nevertheless operates the vehicle and sustains personal injury in an accident
         while doing so, comes within the so-called “family joyriding exception” to
         MCL 500.3113(a); and (2) if so, whether the “family joyriding exception”
         should be limited or overruled.[15]

                               II. STANDARD OF REVIEW

         These cases involve the interpretation of MCL 500.3113(a). Issues of statutory

interpretation are questions of law that this Court reviews de novo.16 In examining MCL

500.3113(a), we must apply our longstanding principles of statutory interpretation:

                 The primary goal of statutory interpretation is to ascertain the
         legislative intent that may reasonably be inferred from the statutory
         language. The first step in that determination is to review the language of
         the statute itself. Unless statutorily defined, every word or phrase of a
         statute should be accorded its plain and ordinary meaning, taking into
         account the context in which the words are used. We may consult
         dictionary definitions to give words their common and ordinary meaning.


14
  Progressive Marathon Ins Co v DeYoung, unpublished opinion per curiam of the Court
of Appeals, issued May 24, 2011 (Docket No. 296502), pp 4-5.
15
     Progressive Marathon Ins Co v DeYoung, 490 Mich. 869 (2011).
16
  Krohn v Home-Owners Ins Co, 490 Mich. 145, 155; 802 NW2d 281 (2011) (citations
and quotation marks omitted).



                                              9
         When given their common and ordinary meaning, “[t]he words of a statute
         provide ‘the most reliable evidence of its intent . . . .’”[17]

A circuit court’s decision on a motion for summary disposition is also reviewed de

novo.18

                                           III. ANALYSIS

         MCL 500.3113 excludes certain people from entitlement to PIP benefits. It states

in relevant part:

               A person is not entitled to be paid [PIP] benefits for accidental
         bodily injury if at the time of the accident any of the following
         circumstances existed:

               (a) The person was using a motor vehicle or motorcycle which he or
         she had taken unlawfully, unless the person reasonably believed that he or
         she was entitled to take and use the vehicle.

         Each of these cases involves a Court of Appeals decision not to apply the PIP

benefits exclusion in MCL 500.3113(a) to the underlying claimant. In Spectrum Health,

the Court of Appeals applied the chain-of-permissive-use theory articulated in Bronson19

to conclude that Craig Jr. was a permissive user of the vehicle notwithstanding the fact

that his father had expressly forbidden him to drive the vehicle. In Progressive, the Court

of Appeals applied the family-joyriding exception articulated in Justice LEVIN’s plurality

opinion in Priesman20 to conclude that MCL 500.3113(a) did not exclude the claimant


17
     Id. at 156-157 (citations omitted).
18
     Maiden v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).
19
     Bronson, 198 Mich App at 624-625.
20
     Priesman, 441 Mich at 60 (opinion by LEVIN, J.).



                                                10
after he took his wife’s vehicle contrary to her standing prohibition. Both of these

theories purport to limit application of the phrase “taken unlawfully” in MCL

500.3113(a).

           In determining the Legislature’s intended meaning of the phrase “taken

unlawfully,” we must accord the phrase its plain and ordinary meaning, and we may

consult dictionary definitions because the no-fault act does not define the phrase.21 The

word “unlawful” commonly means “not lawful; contrary to law; illegal,”22 and the word

“take” is commonly understood as “to get into one’s hands or possession by voluntary

action.”23 When the words are considered together, the plain meaning of the phrase

“taken unlawfully” readily embraces a situation in which an individual gains possession

of a vehicle contrary to Michigan law.

           The Michigan Penal Code contains several statutes that prohibit “takings,”

including two that prohibit “joyriding,” MCL 750.413 and MCL 750.414. MCL 750.413

states that “[a]ny person who shall, wilfully and without authority, take possession of and

drive or take away . . . any motor vehicle, belonging to another, shall be guilty of a

felony . . . .” Similarly, MCL 750.414 provides in pertinent part that “[a]ny person who


21
     Krohn, 490 Mich at 156.
22
   Random House Webster’s College Dictionary (2000). Justice CAVANAGH’s dissenting
opinion claims “there is no indication that it is proper to resort to the Penal Code to give
meaning to a specific phrase in the no-fault act.” Post at 6. However, in this context, the
term “unlawful” can only refer to the Michigan Penal Code, and Justice CAVANAGH
tacitly admits this point by opining that the term “taken unlawfully” refers to “car
thieves.” Post at 8 (emphasis omitted).
23
     Id.



                                            11
takes or uses without authority any motor vehicle without intent to steal the same, or who

is a party to such unauthorized taking or using, is guilty of a misdemeanor . . . .”24 Thus,

both joyriding statutes make it unlawful to take any motor vehicle without authority,

effectively defining an unlawful taking of a vehicle as that which is unauthorized.25

       Because a taking does not have to be larcenous to be unlawful, the phrase “taken

unlawfully” in MCL 500.3113(a) applies to anyone who takes a vehicle without the

authority of the owner, regardless of whether that person intended to steal it.26 With this


24
  MCL 750.414 contains disjunctive prohibitions: it prohibits someone from “tak[ing]” a
motor vehicle “without authority” and, alternatively, it prohibits someone from “us[ing]”
a motor vehicle “without authority.” Thus, it is possible to violate MCL 750.414 without
unlawfully taking the vehicle and, as a result, not all violations of MCL 750.414
necessarily constitute unlawful takings within the meaning of MCL 500.3113(a).
Nevertheless, a taking that violates MCL 750.414 qualifies for the exclusion under MCL
500.3113(a) because it is an unlawful taking.
25
   The “authority” referred to in the joyriding statutes is obviously the authority of the
owner of the vehicle. Accordingly, for purposes of MCL 500.3113(a), a vehicle is
“unlawfully taken” if it is taken without the authority of its owner. See Farmers Ins Exch
v Young, 489 Mich. 909 (2011) (MARKMAN, J., concurring) (“[MCL 500.3113(a)]
requires a threshold determination that a vehicle was ‘unlawfully taken’ from its
owner.”). Therefore, MCL 500.3113(a) does not apply to the lawful owner of a vehicle,
even if that person drives it under a circumstance that renders him or her legally unable to
operate a vehicle. However, driving while legally unable may have implications under
MCL 500.3113(a) for a person who has taken a vehicle unlawfully because “as a matter
of law, one cannot reasonably believe that he or she is entitled to use a vehicle when the
person knows that he or she is unable to legally operate the vehicle.” Amerisure Ins Co v
Plumb, 282 Mich. App. 417, 431-432; 766 NW2d 878 (2009).
26
   Otherwise, it would have been unnecessary for the Legislature to have created an
exception that allows an injured person to recover PIP benefits when he or she
“reasonably believed that he or she was entitled to take and use the vehicle.” See
Priesman, 441 Mich at 76 (GRIFFIN, J., dissenting).

       Justice HATHAWAY’s dissenting opinion claims that this interpretation “precludes
a class of injured parties from recovering PIP benefits even when a party was given


                                            12
statutory interpretation in mind, we consider seriatim the theories that the two Court of

Appeals panels applied in these cases.

     A. SPECTRUM HEALTH AND THE “CHAIN OF PERMISSIVE USE” THEORY

           In Spectrum Health, the Court of Appeals applied the “chain of permissive use”

theory from Bronson to allow the injured claimant to recover PIP benefits. In Bronson,

the injured claimant, Mark Forshee, was drinking beer and taking controlled substances

with three friends, Thomas Pefley, William Morrow, and Brian Antles.27 The group was

traveling in a car driven by Pefley and owned by his father, who had expressly indicated

that only his son could drive the vehicle and who had expressly forbidden Forshee from

doing so.28 The police stopped the car and arrested Pefley for violating his probation by

carrying a concealed weapon. Pefley yelled from the police car for Morrow to “take the

car home.”29 When the police left with Pefley, Morrow began driving the car. After

taking Antles home, Morrow and Forshee purchased a case of beer and continued to use

the car.30 Morrow later allowed Forshee to drive.31

permission to take a car by an intermediate user.” Post at 7. This is incorrect because we
are only interpreting the phrase “taken unlawfully” in MCL 500.3113(a). An end user
who takes a vehicle without authority can still recover PIP benefits as long as he or she
“reasonably believed that he or she was entitled to take and use the vehicle.” MCL
500.3113(a).
27
     Bronson, 198 Mich App at 620.
28
     Id. at 625.
29
     Id.
30
     Id.
31
     Id. at 621.



                                             13
          Later that night, another police officer saw the car speeding and signaled the driver

to stop.32 Forshee instead accelerated and a high-speed chase ensued, ending when the

car struck an embankment, ricocheted off a metal post, and landed some 50 feet away.33

Following a bench trial, the circuit court held in part that Forshee was not eligible for no-

fault benefits because he had unlawfully taken the motor vehicle within the meaning of

MCL 500.3113(a).34

          The Bronson Court reversed and concluded that Forshee was entitled to recover

PIP benefits. After observing the lack of caselaw interpreting the “unlawful taking”

language in MCL 500.3113(a), the Bronson Court turned for “guidance [to] the decisions

that have construed whether a vehicle was taken with consent for purposes of the owner’s

liability statute, MCL 257.401.”35         Specifically, the Court considered this Court’s

decision in Cowan v Strecker36 and determined that we have “interpreted ‘consent’

broadly” in the context of an owner’s vicarious liability.37 Bronson then held that an

32
     Id. at 620-621.
33
     Id. at 621.
34
     Id. at 621-622.
35
     Id. at 623. MCL 257.401(1) states in part:

                   The owner is not liable unless the motor vehicle is being driven with
          his or her express or implied consent or knowledge. It is presumed that the
          motor vehicle is being driven with the knowledge and consent of the owner
          if it is driven at the time of the injury by his or her spouse, father, mother,
          brother, sister, son, daughter, or other immediate member of the family.
36
     Cowan v Strecker, 394 Mich. 110, 229 NW2d 302 (1975).
37
     Bronson, 198 Mich App at 623.



                                                14
owner “‘“consents” to assumption of the risks attendant upon his surrender of control

regardless of admonitions which would purport to delimit his consent.’”38

           While Bronson recognized that MCL 500.3113(a) “is not concerned with placing

the liability of [sic] the proper party, but, rather, with precluding the receipt of [PIP]

benefits by someone who has unlawfully taken an automobile,”39 it nevertheless adopted

Cowan’s “broad definition of ‘consent’” as “of equal applicability” in the no-fault

context.40 In applying this broad definition of consent, the Bronson Court observed that

“when an owner loans his vehicle to another, it is foreseeable that the borrower may

thereafter lend the vehicle to a third party” and concluded that “such further borrowing of

the vehicle by the third party is, by implication, with the consent of the owner.”41 This

“unbroken chain of permissive use” renders inapplicable the “unlawful taking” exclusion

of MCL 500.3113(a).42

           We hold that the Bronson Court’s “chain of permissive use” theory is inconsistent

with the statutory language of the no-fault act. In articulating its theory, Bronson first

looked to another statutory scheme, the owner’s liability statute, to interpret the meaning

of MCL 500.3113(a). However, the first step of statutory interpretation is to review the

language of the statute at issue, not that of another statute. Indeed, the relevant phrase in

38
     Id. at 624, quoting Cowan, 394 Mich at 115.
39
     Bronson, 198 Mich App at 624.
40
     Id.
41
     Id. at 625.
42
     Id.



                                              15
MCL 500.3113(a) that we must interpret, “taken unlawfully,” does not appear in the

owner’s liability statute that Bronson considered analogous.

           The owner’s liability statute, MCL 257.401, differs from the no-fault act in several

important respects.43 In particular, it explains that the owner “is not liable unless the

motor vehicle is being driven with his or her express or implied consent or knowledge.”44

The owner’s liability statute, therefore, considers not just an owner’s consent but also the

owner’s knowledge, which is much broader than the focus in MCL 500.3113(a) on

whether the taking was unlawful. Indeed, the owner’s liability statute does not speak in

terms of lawfulness or unlawfulness. Moreover, MCL 500.3113(a) does not contain

language regarding an owner’s “express or implied consent or knowledge” because it

examines the legality of the taking from the driver’s perspective—a perspective that the

owner’s liability statute lacks. Therefore, MCL 500.3113(a) does not incorporate from



43
     MCL 257.401(1) provides:

                   This section shall not be construed to limit the right of a person to
           bring a civil action for damages for injuries to either person or property
           resulting from a violation of this act by the owner or operator of a motor
           vehicle or his or her agent or servant. The owner of a motor vehicle is
           liable for an injury caused by the negligent operation of the motor vehicle
           whether the negligence consists of a violation of a statute of this state or the
           ordinary care standard required by common law. The owner is not liable
           unless the motor vehicle is being driven with his or her express or implied
           consent or knowledge. It is presumed that the motor vehicle is being driven
           with the knowledge and consent of the owner if it is driven at the time of
           the injury by his or her spouse, father, mother, brother, sister, son, daughter,
           or other immediate member of the family.

44
     Id.



                                                 16
the owner’s liability statute the presumption regarding an owner’s consent or knowledge

that determines a driver’s statutory vicarious liability.

           Not only did the Bronson Court err by analogizing the owner’s liability statute to

the no-fault act, it erroneously applied this Court’s caselaw interpreting the owner’s

liability statute. Cowan indeed articulated a broad conception of consent in attempting to

interpret the broad language in the owner’s liability statute.45         However, Bronson’s

complete reliance on Cowan is in conflict with other Michigan Supreme Court precedent

discussing a vehicle owner’s vicarious liability. In Fout v Dietz, this Court emphasized

that the holding in Cowan provided for an owner’s liability when “the owner had initially

given consent to the operation of his motor vehicle by others and then had subsequently

sought, unsuccessfully, to place restrictions on that operation.”46 However, Fout also

emphasized that a party may present evidence to “rebut[] the common-law presumption

that the vehicle in question was being operated with the express or implied consent of the

owner” at the time of the accident.47

           Furthermore, in Bieszck v Avis Rent-a-Car System, Inc, this Court held that a rental

contract forbidding anyone under age 25 from operating the rented vehicle conclusively

rebutted the presumption that the 21-year-old driver was operating the vehicle with the

owner’s express or implied consent.48 The Court reiterated that the common law and the

45
     Cowan, 394 Mich. 110.
46
     Fout v Dietz, 401 Mich. 403, 406; 258 NW2d 53 (1977) (emphasis added).
47
     Id.
48
     Bieszck v Avis Rent-a-Car Sys, Inc, 459 Mich. 9; 583 NW2d 691 (1998).



                                                17
owner’s liability statute merely presumed that an owner has consented to the operation of

a vehicle that was voluntarily given to someone else, a presumption that can be rebutted

with “‘positive, unequivocal, strong and credible evidence’” that a particular use was

outside the scope of the consent.49

          For all these reasons, we believe that the “chain of permissive use” theory set forth

in Bronson does not faithfully apply the standard articulated in MCL 500.3113(a) to

determine whether the claimant “had taken [the vehicle] unlawfully.” Therefore, we

overrule Bronson to the extent it is inconsistent with the plain meaning of MCL

500.3113(a). In examining whether a taking is unlawful within the meaning of MCL

500.3113(a), it is irrelevant whether the taking would have subjected the vehicle’s owner

to vicarious liability under MCL 257.401. What is relevant to this determination is

whether the taking was “without authority” within the meaning of MCL 750.413 or MCL

750.414.       If so, then the taking was “unlawful” within the meaning of MCL

500.3113(a).50

          In applying this principle of law to the facts of this case, we conclude that there is

no factual dispute that Craig Sr. gave his consent only to allow Kathleen to use the



49
     Id. at 19 (citation omitted).
50
   Justice HATHAWAY’s dissenting opinion criticizes as “look[ing] outside the text of
MCL 500.3113(a),” post at 6, the fact that this opinion considers whether a taking
violates the criminal joyriding statutes in determining whether an unlawful taking has
occurred within the meaning of MCL 500.3113(a). This criticism misses the mark
because MCL 500.3113(a) specifically discusses the taking in terms of whether it was
“unlawful,” and our criminal joyriding statutes consider a taking to be unlawful when it is
done “without authority.”



                                                18
vehicle and, at the same time, expressly instructed both Kathleen and Craig Jr. that Craig

Jr. was not allowed to take and use the vehicle. Thus, Craig Jr. admitted that he had

express knowledge that Craig Sr. did not give him consent to take and use the vehicle.

As a result, Craig Jr. took his father’s vehicle without authority contrary to MCL 750.414

and, therefore, took it unlawfully within the meaning of MCL 500.3113(a).

         Spectrum Health argues that Craig Jr. did not unlawfully take the vehicle because

Kathleen had given him permission to take it. We disagree because a taking does not

have to be forcible to be unlawful. Given the undisputed fact that Craig Jr. took the

vehicle contrary to the express prohibition of the vehicle’s owner (his father), Spectrum

Health provides no legal support for its conclusion that Craig Jr.’s actions did not violate

MCL 750.414. Accordingly, the circuit court and Court of Appeals erred by granting

Spectrum Health’s motion for summary disposition because MCL 500.3113(a) precludes

PIP benefits in this case.51 We reverse the lower court judgments and remand this case to

the circuit court for further proceedings consistent with this opinion.

           B. PROGRESSIVE AND THE “FAMILY JOYRIDING” EXCEPTION

         In Progressive, the Court of Appeals applied the “family joyriding” exception,

first articulated in Justice LEVIN’s plurality opinion in Priesman,52 to conclude that MCL


51
   Spectrum Health is not entitled to summary disposition on the alternative basis of the
family-joyriding exception because that exception is also inconsistent with MCL
500.3113(a) for the reasons we explain in part III(B) of this opinion. Moreover, the same
facts that show that Craig Jr. had taken his father’s vehicle unlawfully establish that Craig
Jr. could not have reasonably believed that he was entitled to take and use the vehicle.
Therefore, MCL 500.3113(a) precludes PIP benefits in this case.
52
     Priesman, 441 Mich at 60 (opinion by LEVIN, J.).



                                             19
500.3113(a) did not exclude the claimant from receiving PIP benefits for taking his

wife’s vehicle contrary to her standing instruction. Priesman involved the motor vehicle

accident of the vehicle owner’s 14-year-old son, Corey, who had taken the vehicle

without her permission.53 The mother’s no-fault insurer refused payment pursuant to

MCL 500.3113(a), claiming that Corey had unlawfully taken the vehicle.54 The circuit

court granted the insurer’s motion for summary disposition, finding no dispute that Corey

had violated MCL 750.414 by taking his mother’s vehicle without permission.55 The

Court of Appeals reversed the circuit court, concluding that Corey’s use “was not

unlawful under the no-fault act” and stating, “We cannot say that the Legislature intended

that [MCL 500.3113(a)] would apply under the circumstances of this case.”56

           This Court granted leave to appeal,57 although no majority holding resulted

regarding the interpretation of MCL 500.3113(a). In concluding that MCL 500.3113(a)




53
     Id. at 62.
54
     Id.
55
   Id. At that time, MCL 750.414 provided, in relevant part: “Any person who takes or
uses without authority any motor vehicle without intent to steal the same, or who shall be
a party to such unauthorized taking or using, shall upon conviction thereof be guilty of a
misdemeanor . . . .” Although MCL 750.414 was amended by 2002 PA 672, the
alterations to the quoted language were not substantive.
56
     Priesman v Meridian Mut Ins Co, 185 Mich. App. 123, 126; 460 NW2d 244 (1990).
57
     Priesman v Meridian Mut Ins Co, 439 Mich. 867 (1991).



                                            20
does not apply to a family member’s joyride, Justice LEVIN’s plurality opinion first

identified other provisions in the no-fault act providing for PIP benefits

           unlimited in amount for every person, including even a person who does
           not insure a vehicle he owns (except when driving that vehicle) and the
           spouse and relatives domiciled in the household of the owner of an
           uninsured vehicle even when driving or riding as a passenger in that
           uninsured vehicle . . . .[58]

           The plurality opinion then looked to the Uniform Motor Vehicle Accident

Reparations Act (UMVARA) and explained that the UMVARA “excepts from coverage

a ‘converter’—a person who steals—unless covered under a no-fault policy issued to the

converter or a spouse or other relative in the same household.”59 While the Legislature

substituted “taken unlawfully” for “converts” in the UMVARA, the plurality explained

the significance of this substitution as only reflecting the Legislature’s intent to “except

from no-fault coverage thieves while driving stolen vehicles even if they or a spouse or

relative had purchased no-fault insurance.”60      The plurality did not believe that the

substitution showed the intent to except joyriders from coverage.61 Rather, the plurality


58
  Priesman, 441 Mich at 65 (opinion by LEVIN, J.) (emphasis omitted). Justice BOYLE
concurred only in the result of Justice LEVIN’s opinion.
59
   We stress the sequence of the analysis in Priesman to highlight the flawed statutory
interpretation that Justice LEVIN’s plurality opinion undertook. Rather than reviewing the
words of the relevant provision, the opinion instead based its interpretation on the
uniform statutory language that the Legislature had rejected in order to further what it
considered to be the general purpose of the no-fault act to award unlimited no-fault
benefits to family members of insureds. See id. at 64-66.
60
     Id. at 67.
61
     Id.



                                             21
believed that the Legislature seemingly intended to “simplif[y] the complex verbiage of

the no-fault exception, and thereby avoid[] litigation concerning what constitutes

‘conversion,’ a term of art in criminal and personal property law.”62 Thus, the plurality

concluded that the legislative decision to substitute the phrase “taken unlawfully” for the

proposed UMVARA term “converts” did not indicate “any substantial difference in scope

or meaning.”63

           The plurality, however, did not specifically define the phrase “taken unlawfully”

as pertaining exclusively to thieves, but concluded instead that the phrase did not include

joyriding teenage family members, stating:

                   We are not persuaded that legislators, sitting at a drafting session,
           concluded that the evil against which the UMVARA exception was aimed
           was not adequate because it did not cover teenagers who “joyride” in their
           parents’ automobiles, especially automobiles covered by no-fault insurance,
           in the context that countless persons would be entitled, under the legislation
           they were drafting, to no-fault benefits without regard to whether they are
           obliged to purchase no-fault insurance or, if obliged to insure, do in fact do
           so.[64]

           Subsequent Court of Appeals panels interpreted this “family joyriding” exception.

In Butterworth, the Court examined Priesman and MCL 500.3113(a) to determine

whether that provision applied to an adult family member who did not live with his



62
     Id.
63
   Id. The plurality opinion also relied on a secondary source, which interpreted the
“Michigan provision [MCL 500.3113(a)] as excepting a person injured in an automobile
that he has ‘stolen.’” Id. at 68, citing Keeton & Widiss, Insurance Law, § 410, p 422.
64
     Priesman, 441 Mich at 68.



                                                22
parents.65 While the Court recognized that “the precedential value of Priesman is . . .

somewhat problematic,” the Court felt “compelled to follow it.”66            The panel thus

concluded that the unlawful-taking exclusion in MCL 500.3113(a) “does not apply to

cases where the person taking the vehicle unlawfully is a family member doing so

without the intent to steal but, instead, doing so for joyriding purposes.”67 The panel

rejected the insurer’s claim that the joyriding exception should not extend to a joyrider

who had been expressly prohibited by the owner from driving the vehicle, reasoning that

the joyrider’s intent remained only to borrow the vehicle, not to steal it.68 The panel also

rejected the insurer’s claim that the joyriding exception should not extend to users who

take a vehicle knowing that they are “physically incapable of operating the vehicle safely

and . . . not entitled to be a licensed driver.”69 Last, the panel rejected the insurer’s claim

that the joyriding exception should not extend to adult joyriders who lived apart from

their parents at the time of the accident. The panel concluded that the age of the joyrider

had no legal significance given Priesman’s focus on “the fact that the driver was a family

member who merely intended to joyride.”70



65
     Butterworth, 225 Mich. App. 244.
66
     Id. at 249.
67
     Id.
68
     Id. at 249-250.
69
     Id. at 250.
70
     Id. at 251.



                                              23
         Later, the Court of Appeals in Mester declined “to extend the Priesman holding to

apply to anyone who is merely joyriding.”71         The panel considered, but ultimately

rejected, Judge HOEKSTRA’s concurring opinion in Butterworth, which had interpreted

Priesman for the broad proposition that “the legislators intended to except from [PIP]

benefits only persons injured while driving a car they intended to steal . . . .”72 The

Mester panel explained that “the justices of the Supreme Court who recognized a

joyriding exception in the Priesman case did so not because joyriding does not involve an

unlawful taking, but only because of special considerations attendant to the joyriding use

of a family vehicle by a family member.”73 In Allen, the Court of Appeals reaffirmed

Mester’s limitation of the family-joyriding exception to motor vehicle users who were

related to the owners.74

         Finally, in Roberts, an inebriated 12-year-old, Kyle Roberts, was injured while

driving his landlord’s vehicle, which Kyle’s mother had been allowed to use on a regular

basis.75 Relying on the no-fault act’s definition of “owner” in MCL 500.3101 and the

Court of Appeals’ previous recognition that “there may be more than one ‘owner’ of a

vehicle,”76 the majority concluded that Kyle’s mother was properly considered an owner

71
     Mester, 235 Mich App at 88 (emphasis added).
72
 Butterworth, 225 Mich App at 253 (HOEKSTRA, J., concurring).
73
     Mester, 235 Mich App at 88.
74
     Allen, 268 Mich App at 347-348.
75
     Roberts, 282 Mich App at 342.
76
     Id. at 354-355.



                                            24
of the vehicle. As a result, the family-joyriding exception allowed Kyle to claim PIP

benefits.77

           As stated, Justice LEVIN’s plurality opinion in Priesman is the only instance in

which this Court addressed the “taken unlawfully” language in MCL 500.3113(a). It is

axiomatic that the first step of statutory interpretation is to review the language of the

statute itself. Yet Priesman relied more on the language of the UMVARA and its

commentary to interpret MCL 500.3113(a) than on the actual text of MCL 500.3113(a)

enacted by the Legislature.

           This Court has previously expressed disapproval of relying on model acts to

interpret existing statutes rather than on the clear language of the actual statutes at issue.

In Jarrad v Integon National Insurance Co,78 we overruled the Court of Appeals’

decision in Spencer v Hartford Accident & Indemnity Co,79 which had interpreted the

phrase “other health and accident coverage” in MCL 500.3109a by reference to the

UMVARA. In Spencer, the plaintiff was injured in a motor vehicle accident during work

and sought no-fault benefits.80 The insurer argued that the wage-continuation benefits the

plaintiff received pursuant to a union agreement were “other health and accident

coverage” under MCL 500.3109a and were therefore subject to coordination with no-


77
     Id.
78
     Jarrad v Integon Nat’l Ins Co, 472 Mich. 207; 696 NW2d 621 (2005).
79
  Spencer v Hartford Accident & Indemnity Co, 179 Mich. App. 389; 445 NW2d 520
(1989).
80
     Id. at 391.



                                              25
fault benefits.81 The court referred to the counterpart language in the UMVARA and

compared it with the statutory text.82 The model language provided that PIP benefits

were to be coordinated with “‘loss otherwise compensated by benefits or advantages a

person receives or is unconditionally entitled to receive from any other specified

source . . . .’”83 The Court of Appeals also found it “clear from the comments that, under

the UMVARA, wage continuation benefits pursuant to a union agreement were intended

to be coordinated with no-fault benefits otherwise payable.”84

           The Spencer Court held in this regard that

           [i]nstead of adopting the broader language of the uniform act, . . . the
           Michigan act was drafted much more narrowly, and limited coordination to
           “other health and accident coverage.” It appears, therefore, that in enacting
           the Michigan act the Legislature did not intend for no-fault benefits to be
           coordinated with a broad array of other benefits which may perhaps be
           equally duplicative.[85]

In response to this holding, this Court emphasized in Jarrad “that a court’s fundamental

interpretive obligation is to discern the legislative intent that may reasonably be inferred

from the words expressed in the statute.”86 And we stated that the Spencer Court simply

had not analyzed the language of the statute. Rather, Spencer had perfunctorily held that

81
     Id. at 395.
82
     Id. at 398-399.
83
     Id. at 399.
84
     Id. at 400.
85
     Id.
86
 Jarrad, 472 Mich at 221, citing Koontz v Ameritech Serv, Inc, 466 Mich. 304, 312; 645
NW2d 34 (2002).



                                                26
“(1) the statute is narrower than the model provision, and (2) the statute must therefore

produce a different outcome than the model provision would generate.”87 We explained

that “[a] court may not simply announce that the text of a statute differs from the

language in a model act . . . as an excuse to avoid the court’s duty to interpret the

statutory text adopted by the Legislature.”88

         The plurality opinion in Priesman appears to have embraced the erroneous method

of statutory interpretation advanced by the Court of Appeals in Spencer and subsequently

rejected by this Court in Jarrad.89       Rather than taking the first step of statutory

87
     Jarrad, 472 Mich at 222.
88
     Id. at 223 (emphasis omitted).
89
   Justice CAVANAGH’s dissenting opinion notes that “this Court has previously looked to
the UMVARA as a source of guidance in construing provisions of the no-fault act.” Post
at 4. However, in two of the cases cited, the language of the UMVARA was the same as
the language of the Michigan provisions under consideration. See MacDonald v State
Farm Mut Ins Co, 419 Mich. 146, 151; 350 NW2d 233 (1984) (stating that MCL
500.3107(b) is “virtually identical” to the corresponding provision of the UMVARA),
and Thornton v Allstate Ins Co, 425 Mich. 643, 657; 391 NW2d 320 (1986) (construing
the phrase “arising out of the use of a motor vehicle as a motor vehicle” in MCL
500.3105, which is identical to the corresponding provision in the UMVARA).

       The third case, Donajkowski v Alpena Power Co, 460 Mich. 243; 596 NW2d 574
(1999), is clearly distinguishable. This Court recognized that Michigan common law
prohibited an intentional tortfeasor from seeking contribution. Id. at 249. The
Legislature enacted a contribution statute, MCL 600.2925a(1), which provided in part
that “‘when 2 or more persons become jointly or severally liable in tort for the same
injury to a person or property or for the same wrongful death, there is a right of
contribution among them . . . .’” Id. at 247. This Court properly concluded that the
Legislature did not intend any limitation or prohibition concerning intentional tortfeasors.
Id. at 250. Indeed, the statute refers to liability “in tort” including “wrongful death,”
which obviously may include an intentional tort. This Court only noted that MCL
600.2925a(1) “was based upon the model contribution act that itself retained the
prohibition recognized in our common law . . . .” Id. at 257 n 14. The Court simply
pointed out that “[t]he fact that our Legislature did not include this restriction in adopting


                                                27
interpretation, i.e., examining the relevant statute, the Priesman plurality referred to the

its version of the model contribution act is significant to any good-faith effort to give
meaning to the Legislature’s intent.” Id. Donajkowski relied on the absence of language
in MCL 600.2925a(1) because it differed from the Michigan common-law rule. That the
model contribution act included this common-law distinction merely supported the
Court’s conclusion. Donajkowski is clearly distinguishable because the enacted statutory
language at issue here is different from that of the UMVARA, not omitted.

       More important is that in none of these cases did this Court find that the model act
provides more guidance than the actual text of the enacted statute. In this case, the
language of the relevant statute differs from the corresponding provision of the model act,
yet Justice CAVANAGH still holds the belief that “‘the Legislature did not intend any
substantial difference in scope or meaning from the prototypical UMVARA concept
excepting thieves from no-fault coverage . . . .’” Post at 5, quoting Priesman, 441 Mich
at 67-68. There is a very substantial difference between language that excludes only car
thieves from receiving PIP benefits and language that excludes all persons who have
unlawfully taken vehicles from receiving PIP benefits.

       Some 20 years after Priesman, Justice CAVANAGH still seeks to insert into
Michigan Law the UMVARA provision that “except[ed] from coverage a ‘converter’—a
person who steals—unless covered under a no-fault policy issued to the converter or a
spouse or other relative in the same household.” Priesman, 441 Mich at 66 (opinion by
LEVIN, J.) (emphasis omitted). He admits as much by endorsing Priesman’s attempt to
“g[i]ve meaning” to the statute’s language by “consider[ing] the modifications that the
Legislature made to the model act that was the starting point for the statute that was
eventually enacted.” Post at 3-4. Contrary to Justice CAVANAGH’s assertion, our “true
disagreement with Priesman is [not] that Priesman simply defined the phrase ‘taken
unlawfully’ more narrowly than . . . [we] would like.” Post at 5. Our disagreement is
that Priesman did not consider the statute as the starting point; rather, it first considered
the UMVARA, then concluded that the Legislature intended to exclude “only car
thieves” from receiving PIP benefits. Of course, the Legislature clearly could have
readily excluded “only car thieves” and indeed could have simply adopted the UMVARA
language and excluded “converters.” Instead, the Legislature decided to except from PIP
benefits persons who have “unlawfully taken” the vehicle. Rather than accepting this
Legislative decision, Justice CAVANAGH prefers an interpretation in which any person
can take and use any other person’s vehicle with or without the owner’s permission at
any time for whatever reason as long as the person merely intends to return the vehicle at
some later point in time. This interpretation is not grounded in the text of MCL
500.3113(a) and would, in fact, serve to entice uninsured persons to unlawfully take
vehicles for joyrides.



                                             28
UMVARA and compared the UMVARA—which used the term “converter”—to the

relevant phrase in MCL 500.3113(a), “taken unlawfully.” From this difference, the

plurality presumed that “[t]he legislative purpose, in rejecting the UMVARA language,

was thus to except from no-fault coverage thieves while driving stolen vehicles even if

they or a spouse or relative had purchased no-fault insurance, and not necessarily to

except joyriders from coverage.”90 This presumption is entirely unfounded. The only

legislative purpose that can be gleaned from the text of MCL 500.3113(a) is the intent to

exclude persons who had unlawfully taken vehicles.

          We conclude that the family-joyriding exception is not supported by the text of

MCL 500.3113(a). Unlike the plurality opinion in Priesman, our decision is not based on

the presumed driving habits of legislators or their families, and we certainly will not

speculate whether, “sitting at a drafting session,”91 a majority of legislators collectively

decided that family joyriders are entitled to PIP benefits, regardless of any circumstances

surrounding the taking of the vehicle. Rather, we simply refer to the statutory text, which

provides that

          [a] person is not entitled to be paid [PIP] benefits for accidental bodily
          injury if at the time of the accident any of the following circumstances
          existed:

                (a) The person was using a motor vehicle or motorcycle which he or
          she had taken unlawfully, unless the person reasonably believed that he or
          she was entitled to take and use the vehicle.[92]
90
     Priesman, 441 Mich at 67 (opinion by LEVIN, J.).
91
     Id. at 68.
92
     MCL 500.3113(a) (emphasis added).



                                             29
“If the language of the statute is unambiguous, the Legislature must have intended the

meaning clearly expressed, and the statute must be enforced as written. No further

judicial construction is required or permitted.”93 There is absolutely no textual basis to

support a family-joyriding exception to MCL 500.3113(a).

         The plurality decision in Priesman demonstrates the ramifications of decisions that

stray from the statutory text.94 The plurality decision strayed by sanctioning a child’s

unlawful taking of his parent’s motor vehicle.        Butterworth expanded the joyriding

exception to include even an adult family member who did not reside in the home of the

insured and who had been expressly prohibited from taking the vehicle. Mester and Allen

reaffirmed the family-joyriding exception, while Roberts expanded the exception to

encompass someone who was not a family member of the vehicle’s title owner, but a

family member of someone who had received permission to use the vehicle from the title

owner. Therefore, we conclude that Justice LEVIN’s plurality opinion in Priesman and its

progeny—including Butterworth,95 Mester,96 Allen,97 and Roberts98—did not apply the

plain meaning of MCL 500.3113(a).

93
     Sun Valley Foods Co v Ward, 460 Mich. 230, 236; 596 NW2d 119 (1999).
94
   We disagree with the sweeping proposition in Justice HATHAWAY’s dissenting opinion
that “the purpose of the no-fault act [is] to provide a source and means of recovery to
persons injured in auto accidents.” Post at 7. What is commonly referred to as “the no-
fault act” for the sake of convenience is in fact the no-fault insurance act. The purpose of
the act can be derived from its express language. Given that the express language of
MCL 500.3113(a) excludes drivers from receiving benefits under these circumstances, it
is the exclusion of benefits that effectuates the purpose of the no-fault act.
95
     Butterworth, 225 Mich. App. 244.
96
     Mester, 235 Mich. App. 84.



                                             30
                        C. STARE DECISIS AND RETROACTIVITY

         Priesman was not a majority opinion of the Court. As a result, the principles of

stare decisis do not apply to Priesman:

                “The clear rule in Michigan is that a majority of the Court must
         agree on a ground for decision in order to make that binding precedent for
         future cases. If there is merely a majority for a particular result, then the
         parties to the case are bound by the judgment but the case is not authority
         beyond the immediate parties.”[99]

Thus, Justice LEVIN’s plurality opinion Priesman only bound the parties before it and

does not bind this Court’s decision. Likewise, Butterworth, Mester, Allen, and Roberts

are Court of Appeals decisions, and, as such, are not binding precedent in this Court.

         “‘The general principle is that a decision of a court of supreme jurisdiction

overruling a former decision is retrospective in its operation, and the effect is not that the

former decision is bad law, but that it never was the law.’”100 This principle does have an

exception: When a

         “statute law has received a given construction by the courts of last resort
         and contracts have been made and rights acquired under and in accordance
         with such construction, such contracts may not be invalidated, nor vested
         rights acquired under them impaired, by a change of construction made by
         a subsequent decision.”[101]

97
     Allen, 268 Mich. App. 342.
98
     Roberts, 282 Mich. App. 339.
99
  People v Sexton, 458 Mich. 43, 65; 580 NW2d 404 (1998), quoting People v Anderson,
389 Mich. 155, 170; 205 NW2d 461 (1973).
100
      Gentzler v Constantine Village Clerk, 320 Mich. 394, 398; 31 NW2d 668 (1948).
101
      Id. (citation and emphasis omitted).



                                              31
       Spectrum Health and Mary Free Bed claim that this opinion should only apply

prospectively. They maintain that insurance companies set their premiums to reflect the

family-joyriding exception and that it is the medical providers and insureds who will

suffer the consequences of this opinion. Justice CAVANAGH similarly claims there is an

expectation that family members who drive a family vehicle without express permission

will be covered. However, it is undisputed that there is no contractual right to have

insurance companies provide PIP benefits to operators in these cases.102 Indeed, Ryan

DeYoung is a named excluded driver on the policy purchased from Progressive. In other

words, our decision today does not at all affect the parties’ contractual rights, and it is

retrospective in its operation.

                                    IV. CONCLUSION

       Our decision today applies the plain language of MCL 500.3113(a), which

excludes from receiving PIP benefits someone who “was using a motor vehicle or

motorcycle which he or she had taken unlawfully, unless the person reasonably believed

that he or she was entitled to take and use the vehicle.”

       Therefore, any person who takes a vehicle contrary to a provision of the Michigan

Penal Code—including MCL 750.413 and MCL 750.414, informally known as the


102
    See Wilkie v Auto-Owners Ins Co, 469 Mich. 41, 51; 664 NW2d 776 (2003) (holding
that the approach to contractual interpretation in which “judges divine the parties’
reasonable expectations and then rewrite the contract accordingly” is “contrary to the
bedrock principle of American contract law that parties are free to contract as they see fit,
and the courts are to enforce the agreement as written absent some highly unusual
circumstance, such as a contract in violation of law or public policy”); see also Singer v
American States Ins, 245 Mich. App. 370, 381 n 8, 631 NW2d 34 (2001).



                                             32
“joyriding” statutes—has taken the vehicle unlawfully within the meaning of MCL

500.3113(a).

       We overrule Bronson’s “chain of permissive use” theory, which incorporated

concepts from the owner’s liability statute, as inconsistent with MCL 500.3113(a). The

owner’s liability statute establishes an owner’s civil liability for injury caused by the

negligent operation of his or her vehicle whenever the vehicle was “being driven” with

the owner’s “express or implied knowledge or consent.” Because its focus on the

unlawful nature of the taking involves the driver’s authority to take the vehicle, MCL

500.3113(a) is not analogous to the owner’s liability statute.

       Because the legality of the taking does not turn on whether the driver intended to

steal the car, MCL 500.3113(a) applies equally to joyriders. Moreover, because MCL

500.3113 refers to “a person,” the Legislature clearly and plainly intended to exclude

from receiving PIP benefits even a relative who took a vehicle unlawfully. Therefore, we

disavow Justice LEVIN’s plurality opinion in Priesman and overrule its Court of Appeals

progeny as inconsistent with MCL 500.3113(a).

       Accordingly, in both Spectrum Health (Docket No. 142874) and Progressive

(Docket No. 143330), we reverse the Court of Appeals’ judgments and remand these

cases to the respective circuit courts for further proceedings consistent with this opinion.


                                                         Brian K. Zahra
                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Mary Beth Kelly




                                             33
                              STATE OF MICHIGAN

                                  SUPREME COURT


SPECTRUM HEALTH HOSPITALS,

            Plaintiff-Appellee,

v                                                 No. 142874

FARM BUREAU MUTUAL INSURANCE
COMPANY OF MICHIGAN and FARM
BUREAU GENERAL INSURANCE
COMPANY OF MICHIGAN,

            Defendants-Appellants.


PROGRESSIVE MARATHON
INSURANCE COMPANY,

            Plaintiff/Cross-Defendant-
Appellant

v                                                 No. 143330

RYAN DeYOUNG and NICOLE L.
DeYOUNG,

            Defendants,

and

SPECTRUM HEALTH HOSPITALS and
MARY FREE BED REHABILITATION
HOSPITAL,

            Intervenors/Cross-Plaintiffs-
            Appellees,

and
CITIZENS INSURANCE COMPANY OF
AMERICA,

                Intervenor/Cross-Defendant-
                Appellee.


CAVANAGH, J. (dissenting).
         I respectfully dissent from the majority’s decision to reject the well-established

caselaw interpreting the availability of personal protection insurance (PIP) benefits under

MCL 500.3113(a). Instead, I would reaffirm the “chain of permissive use” doctrine as

well as the interpretation of MCL 500.3113(a) from Priesman v Meridian Mut Ins Co,

441 Mich. 60; 490 NW2d 314 (1992). Because the Court of Appeals panels in these cases

correctly applied these principles, I would affirm the Court of Appeals’ judgment in both

cases.

         Under MCL 500.3113(a), an injured person is barred from recovering PIP benefits

if the injured person “was using a motor vehicle or motorcycle which he or she had taken

unlawfully . . . .”   (Emphasis added.)     In Priesman, the lead opinion held that the

insured’s teenage son, who drove his mother’s vehicle without express permission, had

not taken the vehicle unlawfully for purposes of MCL 500.3113(a). Priesman’s analysis

formally became part of Michigan’s caselaw when it was adopted by the Court of

Appeals in Butterworth Hosp v Farm Bureau Ins Co, 225 Mich. App. 244; 570 NW2d 304

(1997). Thus, in accordance with MCR 7.215(J)(1),1 the Court of Appeals in Progressive

1
    MCR 7.215(J)(1) states, in relevant part:

                A panel of the Court of Appeals must follow the rule of law
         established by a prior published decision of the Court of Appeals issued on


                                                2
Marathon Ins Co v DeYoung, unpublished opinion per curiam of the Court of Appeals,

issued May 24, 2011 (Docket No. 296592), accurately applied Priesman’s progeny as

binding caselaw to conclude that MCL 500.3113(a) does not prohibit Ryan DeYoung

from recovering PIP benefits.

      The majority now reverses the Court of Appeals in Progressive and discards

Priesman and its progeny, claiming that Priesman erroneously interpreted MCL

500.3113(a). The majority’s reading of Priesman is flawed, however. To begin with, the

majority inaccurately claims that Priesman “stray[ed] from” and is thus entirely divorced

from the statutory language in MCL 500.3113(a). Ante at 30. Rather, like the majority

opinion in this case, Priesman focused on the requirement that the vehicle be “taken

unlawfully” in order to trigger the exclusion under MCL 500.3113(a).

       Priesman gave meaning to this phrase by reviewing the Uniform Motor Vehicle

Accident Reparations Act (UMVARA). Contrary to the majority’s claims, consideration

of the UMVARA was an entirely logical approach to determining the legislative intent

behind MCL 500.3113(a) because, as the lead opinion in Priesman explained, MCL

500.3113(a) was modeled after a provision in the UMVARA. Accordingly, an obvious

method for determining the legislative intent behind MCL 500.3113(a) and the plain

meaning of the words used was to determine what the Legislature intended to accomplish

by modifying the language of the model provision from which MCL 500.3113(a) was

ultimately crafted. Thus, the majority is incorrect when it implies that Priesman “rel[ied]



      or after November 1, 1990, that has not been reversed or modified by the
      Supreme Court, or by a special panel of the Court of Appeals . . . .



                                            3
on [a] model act[] . . . rather than the clear language of [the] actual statute at issue.” Ante

at 25.    Rather, to define the critical phrase used in the statute[], Priesman merely

considered the modifications that the Legislature made to the model act that was the

starting point for the statute that was eventually enacted. Notably, Priesman did not

break new ground in considering the UMVARA; indeed, this Court has previously

considered the UMVARA as a source of guidance in construing provisions of the no-fault

act. See, e.g., MacDonald v State Farm Mut Ins Co, 419 Mich. 146; 350 NW2d 233

(1984), and Thornton v Allstate Ins Co, 425 Mich. 643, 391 NW2d 320 (1986); see, also,

Donajkowski v Alpena Power Co, 460 Mich. 243, 257 n 14; 596 NW2d 574 (1999)

(finding the fact that the Legislature deviated from a model act “significant to any good-

faith effort to give meaning to the Legislature’s intent”).2

         Priesman specifically focused on the fact that the UMVARA “except[ed] from

coverage a ‘converter’—a person who steals—unless covered under a no-fault policy

issued to the converter or a spouse or other relative in the same household.” Priesman,

441 Mich at 66. Priesman concluded that

         [t]he legislative purpose, in rejecting the UMVARA language, was thus to
         except from no-fault coverage thieves while driving stolen vehicles even if
         they or a spouse or relative had purchased no-fault insurance, and not
         necessarily to except joyriders from coverage. At the same time, the

2
  In citing these cases, I do not argue that Priesman’s consideration of the UMVARA is
identical to this Court’s consideration of the UMVARA in MacDonald, Thornton, or any
other case for that matter. Rather, I merely note that, contrary to the majority’s apparent
belief that model acts are not worthy of any consideration regardless of the role that the
model act may have played in the legislative process, this Court has previously concluded
that, under certain circumstances, model acts are a valid tool in determining the
Legislature’s intent. I believe that Priesman aptly explained why it was proper to use the
UMVARA as a tool to interpret MCL 500.3113(a).


                                              4
       Legislature simplified the complex verbiage of the no-fault exception, and
       thereby avoided litigation concerning what constitutes “conversion,” a term
       of art in criminal and personal property law. [Id. at 67 (emphasis added).]

Accordingly, Priesman definitively concluded that the phrase “taken unlawfully”

included car thieves but not those who simply drive a vehicle without express permission

and without the intent to steal the vehicle. Priesman also concluded that “in substituting

‘taken unlawfully’ for ‘converts,’ the Legislature did not intend any substantial difference

in scope or meaning from the prototypical UMVARA concept excepting thieves from no-

fault coverage . . . .” Id. at 67-68.3

       In summary, Priesman closely considered the critical phrase within MCL

500.3113(a)—“taken unlawfully”—and merely acted to define that phrase, which the

majority admits is not defined in the statute. Moreover, Priesman considered a logical

source for that definition, given the legislative process that created MCL 500.3113(a).

Accordingly, it appears that the majority’s true disagreement with Priesman is that

Priesman simply defined the phrase “taken unlawfully” more narrowly than the majority

would like. This is not a sufficient justification for the majority’s decision to supplant

more than 15 years of this state’s jurisprudence.




3
  In support of this conclusion, Priesman cited Keeton & Widiss’s treatise on insurance
law, which explained that

       “[e]xclusions from PIP coverage apply to the owner of a vehicle who does
       not purchase the mandatory coverage and who is injured in his own vehicle;
       a person injured in an automobile that he has stolen; and a non-resident
       who does not have coverage that has been certified by his insurer.”
       [Priesman, 441 Mich at 68 n 15, citing Keeton & Widiss, Insurance Law,
       § 410, p 422.]



                                             5
       The majority also argues that it is proper to consider the Michigan Penal Code,

MCL 750.1 et seq., to give meaning to the phrase “taken unlawfully.” Ironically, this

approach runs afoul of the majority’s conclusion that Priesman erred because it

considered sources other than the statutory text at issue. Other than the majority’s

strained exaggeration of its carefully selected dictionary definitions, there is no indication

that it is proper to resort to the Penal Code to give meaning to a specific phrase in the no-

fault act. It is axiomatic, however, that “[w]hen considering the correct interpretation, the

statute must be read as a whole” and that “[i]ndividual words and phrases, while

important, should be read in the context of the entire legislative scheme.” Mich Props,

LLC v Meridian Twp, 491 Mich. 518, 528; ___ NW2d ___ (2012) (emphasis added,

citations omitted).    Accordingly, while the majority is apparently compelled by a

dictionary to look outside the no-fault act, I am compelled by the canons of statutory

interpretation to conclude that Priesman wisely recognized that MCL 500.3113(a) must

be considered within the full context of the no-fault act and that Priesman, therefore,

correctly concluded that the Legislature’s intent to provide broad accessibility to benefits

informed the proper interpretation of MCL 500.3113(a). Priesman, 441 Mich at 64-66.4


4
  Although the majority is correct that taking a car with the intent to steal is a violation of
the Penal Code, the majority unsuccessfully attempts a leap in logic to conclude that the
phrase “taken unlawfully” must refer to the Penal Code. In my view, Priesman
persuasively explains that when the phrase “taken unlawfully” in MCL 500.3113(a) is
considered in the context of the entire no-fault act as the rules of statutory interpretation
require, the Legislature did not intend the broad meaning that the majority imparts on the
phrase “taken unlawfully.” Accordingly, the majority is obviously mistaken in
concluding that I “tacitly admit[]” that the phrase “taken unlawfully” in MCL
500.3113(a) “can only refer to the Michigan Penal Code.” Ante at 11 n 22.



                                              6
       The majority ignores the legislative intent to provide broad accessibility to

benefits by conflating the concept of providing PIP benefits to a person who made a poor

decision with that of endorsing that person’s conduct. See ante at 28 n 89 (implying that

Priesman condones or encourages a person’s decision to joyride). Priesman no more

condoned or encouraged this conduct than the no-fault act condones or encourages any

other irresponsible conduct that results in an automobile accident. Nevertheless, a person

who causes an accident by texting, fiddling with the radio, or simply daydreaming while

driving is generally entitled to PIP benefits. Accordingly, if the majority truly believes

that Priesman would “serve to entice” joyriders, ante at 28 n 89, the majority must also

believe that the no-fault act entices other types of irresponsible conduct that is likely to

cause automobile accidents. Moreover, I seriously doubt that the average would-be

joyrider pauses to consider the availability of PIP coverage when deciding to go for a

spin in another person’s car.

       The majority also relies heavily on the Court of Appeals’ opinions in Butterworth,

225 Mich. App. 244, and Mester v State Farm Mut Ins Co, 235 Mich. App. 84; 596 NW2d

205 (1999), to support its mischaracterization and dismissal of Priesman’s analysis.

Although those opinions reached the right result under Priesman’s analysis, they also

improperly interpreted Priesman. Specifically, Butterworth stated that MCL 500.3113(a)

“does not apply to cases where the person taking the vehicle unlawfully is a family

member doing so without the intent to steal but, instead, doing so for joyriding purposes.”

Butterworth, 225 Mich App at 249 (emphasis added). Similarly, Mester stated that “the

justices of the Supreme Court who recognized a joyriding exception in the Priesman case

did so not because joyriding does not involve an unlawful taking, but only because of


                                             7
special considerations attendant to the joyriding use of a family vehicle by a family

member.” Mester, 235 Mich App at 88 (emphasis added). Indeed, nowhere in the

Priesman plurality opinion did Justice LEVIN use the phrase “family joyriding exception,”

and Butterworth coined the phrase “‘family member’ joyriding exception” by citing

Justice GRIFFIN’s Priesman dissent rather than Justice LEVIN’s lead opinion.

Butterworth, 225 Mich App at 248.

       These statements in Butterworth and Mester are erroneous because Priesman

accurately interpreted the phrase “taken unlawfully” as including only car thieves.

Accordingly, Butterworth and Mester incorrectly concluded that Priesman “exempts” a

person who “takes the vehicle unlawfully.” Instead, Priesman held that a vehicle that

was driven without express permission does not meet the definition of one that was

“taken unlawfully” under MCL 500.3113(a). Moreover, the majority in Butterworth

rejected Judge HOEKSTRA’s concurring opinion, in which he argued that a person’s

familial relationship to the owner of a car is irrelevant when applying Priesman. Judge

HOEKSTRA concluded that nothing in Priesman supported the Butterworth majority’s

conclusion; rather, Judge HOEKSTRA determined that Priesman stood for the proposition

that “the legislators intended to except from [PIP] benefits only persons injured while

driving a car they intended to steal . . . .” Butterworth, 225 Mich App at 253 (HOEKSTRA,

J., concurring).

       Judge HOEKSTRA was correct in his interpretation of Priesman’s holding.

Specifically, Priesman expressly stated that “[t]he legislative purpose . . . was thus to

except from no-fault coverage thieves while driving stolen vehicles . . . .” Priesman, 441

Mich at 67 (emphasis added). Accordingly, Judge HOEKSTRA accurately concluded that


                                            8
Priesman’s discussion of the family relationship at issue in that case “was merely part of

the factual basis of the case and did not establish a limiting parameter for interpreting the

Court’s remaining discussion.”      Butterworth, 225 Mich App at 253 (HOEKSTRA, J.,

concurring).   Thus, I would reject Butterworth and Mester to the extent that those

opinions are inconsistent with the proper interpretation of Priesman. Additionally, I

would clarify this area of law by eliminating the misleading label “family joyriding

exception.”    There is no “exception”; rather, Priesman simply applied the rules of

statutory interpretation to give meaning to the phrase “taken unlawfully” as it is used in

MCL 500.3113(a).

       Finally, although the principles of stare decisis do not apply to Priesman because

it is a plurality opinion, it should not go unnoticed that the Court of Appeals adopted

Priesman’s holding and those Court of Appeals opinions have been binding law for the

last 15 years.5 Accordingly, as applied by the Court of Appeals, the rule has created an

expectation that, at a minimum, a family member who drives a family vehicle without

express permission would be covered for PIP benefits. Furthermore, insureds have paid

their insurance premiums for the last 15 years with this expectation.6 The majority may

5
  It is also noteworthy that the Legislature has not chosen to modify MCL 500.3113(a) in
response to Priesman and its progeny. If the majority is correct that Priesman was a
grossly inaccurate interpretation of the Legislature’s intent that has caused untold harm, it
would seem that the Legislature would have acted to vindicate its true intent.
6
  It is important to note that although Ryan DeYoung was an excluded driver under the
policy at issue in Progressive, that exclusion only applied to tort coverage. Pursuant to
the language in the policy itself, Ryan was not excluded from recovering PIP benefits.
Thus, despite the majority’s attempt to inject this issue in support of its holding, the Court
of Appeals correctly concluded that the excluded-driver provision is irrelevant. Only the
caselaw interpreting the meaning of “taken unlawfully” in MCL 500.3113(a) governs


                                              9
not agree with Priesman; however, Priesman is nevertheless a reasonable interpretation

of the statutory language, and the Court of Appeals caselaw adopting and applying the

rule is binding law. MCR 7.215(J)(1). Accordingly, insurers and insureds alike have

rightfully conformed their conduct in reliance on Priesman’s progeny. Thus, I believe

that although Priesman and its progeny are not entitled to stare decisis consideration, the

reliance interests related to this area of the law are significant, worthy of some

consideration, and strongly counsel against departing from the existing state of the law.7

       Accordingly, I see no reason to reject Priesman. I would instead affirm the

judgment of the Court of Appeals in Progressive and uphold Priesman’s interpretation of

MCL 500.3113(a). Additionally, I agree with Justice HATHAWAY’s conclusion that the

Court of Appeals in Spectrum Health did not clearly err by holding that Craig Smith, Jr.,




whether Ryan is entitled to PIP benefits, which, under Priesman’s progeny, the Court of
Appeals in Progressive correctly concluded that he is.
7
  The correction of the Court of Appeals’ misinterpretation of Priesman that I propose
would not have the same negative effect that the majority opinion will have on the
reliance interests at issue because insureds would not be denied coverage that was
previously provided. Stated differently, despite their erroneous interpretation of
Priesman, the previous Court of Appeals opinions nevertheless reached the right result.

       Furthermore, the majority misinterprets my discussion of the reliance interests
related to Priesman and its progeny to the extent that the majority reads my analysis to
argue that the majority decision in this case should have prospective effect only. Rather,
I discuss the reliance interests at issue to further explain why I disagree with the
majority’s decision to discard 15 years of binding caselaw. Specifically, not only do I
believe that Priesman is a proper interpretation of the statute, but because insureds and
insurers have relied on that interpretation and conformed their conduct accordingly, I
believe any disturbance of those reliance interests is unwarranted.



                                            10
did not unlawfully take the vehicle. Thus, I would also affirm the judgment of the Court

of Appeals in Spectrum Health.


                                                      Michael F. Cavanagh
                                                      Marilyn Kelly
                                                      Diane M. Hathaway (with respect
                                                            to Progressive only)




                                          11
                       STATE OF MICHIGAN

                               SUPREME COURT


SPECTRUM HEALTH HOSPITALS,

         Plaintiff-Appellee,

v                                              No. 142874

FARM BUREAU MUTUAL INSURANCE
COMPANY OF MICHIGAN and FARM
BUREAU GENERAL INSURANCE
COMPANY OF MICHIGAN,

         Defendants-Appellants.


PROGRESSIVE MARATHON
INSURANCE COMPANY,

         Plaintiff/Cross-Defendant-
         Appellant,

v                                              No. 143330

RYAN DeYOUNG and NICOLE L.
DeYOUNG,

         Defendants,
and

SPECTRUM HEALTH HOSPITALS and
MARY FREE BED REHABILITATION
HOSPITAL,

         Intervenors/Cross-Plaintiffs-
         Appellees,

and
CITIZENS INSURANCE COMPANY OF
AMERICA,

              Intervenor/Cross-Defendant-
              Appellee.


HATHAWAY, J. (dissenting).
       I fully join Justice CAVANAGH’s dissenting opinion with respect to today’s

decision in Progressive Marathon Insurance Company v DeYoung. I write separately to

address the majority’s decision in Spectrum Health Hospitals v Farm Bureau Mutual

Insurance Company of Michigan, in which the majority rejects and discards the “chain of

permissive use” theory. I am not persuaded that this theory should be discarded. It is a

well-reasoned and well-established doctrine that has been part of this state’s

jurisprudence for decades.

       At issue in Spectrum Health is the proper interpretation of MCL 500.3113, which

provides in pertinent part:

             A person is not entitled to be paid [PIP] benefits for accidental
       bodily injury if at the time of the accident any of the following
       circumstances existed:

             (a) The person was using a motor vehicle or motorcycle which he or
       she had taken unlawfully, unless the person reasonably believed that he or
       she was entitled to take and use the vehicle.

       As the language of the statute provides, MCL 500.3113(a) generally precludes an

injured person from recovering personal protection insurance (PIP) benefits under a

policy associated with a vehicle if that person had taken the vehicle unlawfully. The

question before us in Spectrum involves determining whether the PIP claimant’s taking of

the vehicle in question was unlawful under this provision.



                                            2
         Because the no-fault act does not define “taken unlawfully,” courts have looked

beyond the words of the statute to effectuate the intent of the Legislature. In giving this

phrase meaning, our courts have developed the doctrine known as the chain-of-

permissive-use theory. I would affirm the Court of Appeals’ judgment in Spectrum

Health1 because the Court of Appeals properly applied this theory to the facts before it.

         The chain-of-permissive-use theory was first recognized in Bronson Methodist

Hospital v Forshee.2 In Bronson, the Court of Appeals held that a person had not

unlawfully taken the car in which he was later injured even though he had not been given

permission by the owner to use the car. The vehicle owner’s son, Thomas Pefley, was

arrested while driving with friends in his family’s car. Given that he was under arrest, he

asked one of his friends, William Morrow, to take the car home. Later that night,

Morrow let another friend, Mark Forshee, drive the car. Forshee was intoxicated and

eventually crashed the car after being chased by police. The primary issue in the case

was whether Forshee had unlawfully taken the car and was therefore excluded from

recovering PIP benefits under MCL 500.3113(a).

         The unanimous panel in Bronson noted that there was no caselaw that specifically

defined “taken unlawfully” as that phrase is used in the no-fault act.3 Accordingly, the

Bronson panel turned to a similar area of law involving a vehicle owner’s liability.


1
 Spectrum Health Hosps v Farm Bureau Mut Ins Co of Mich, unpublished opinion per
curiam of the Court of Appeals, issued February 24, 2011 (Docket No. 296976).
2
    Bronson Methodist Hosp v Forshee, 198 Mich. App. 617; 499 NW2d 423 (1993).
3
    Id. at 623.



                                             3
Specifically, the panel considered this Court’s decision in Cowan v Strecker,4 which

involved the taking of a vehicle with the consent of an intermediate user but without the

express consent of the owner. While Cowan did not involve the no-fault act, it involved a

similar statute, MCL 257.401, commonly known as the owner’s liability statute.

         In Cowan, the owner of the vehicle loaned it to an acquaintance with the express

direction to not let anyone else use it. Nevertheless, the acquaintance let her son use the

car, and he was involved in an accident. This Court determined that the owner of the

vehicle was liable under the owner’s liability statute, based on a broad understanding of

consent. The Court reasoned that given the owner’s willing surrender of the vehicle to

the acquaintance, the owner had consented to the risks inherent in surrendering control of

a vehicle to another, “regardless of admonitions which would purport to delimit his

consent.”5 Thus, this Court held that an owner’s consent to an intermediate user included

the consent to any subsequent users of the vehicle, even when the owner set restrictions

on the use by the intermediate user.

         The Court of Appeals in Bronson found this Court’s interpretation of the owner’s

liability statute persuasive and applied the same analysis and reasoning to the unlawful-

taking provision contained within the no-fault act. As such, Bronson held that when an

owner of a vehicle gives permission to an intermediate user to take the vehicle, the

intermediate user then has the authority to give permission to a subsequent user to take



4
    Cowan v Strecker, 394 Mich. 110; 229 NW2d 302 (1975).
5
    Id. at 115.



                                             4
that vehicle. Therefore, the subsequent user in Bronson had lawfully taken the vehicle

with the consent of the owner under the no-fault act.6

         In Spectrum Health, the Court of Appeals correctly applied the chain-of-

permissive-use theory to the facts before it. Plaintiff, Spectrum Health Hospitals, seeks

to recover the cost of care that it provided to Craig Smith Jr. from the insurer of a truck

owned by Craig Smith Jr.’s father, Craig Smith Sr. Craig Sr.’s truck was insured by

defendant Farm Bureau Mutual Insurance Company of Michigan. Farm Bureau claims

that Craig Jr. is excluded from coverage under MCL 500.3113(a) because he had taken

his father’s truck unlawfully. Craig Sr. had loaned the truck to Craig Jr.’s girlfriend with

instructions not to let Craig Jr. drive it. However, Craig Jr.’s girlfriend did allow him to

drive it, and he was involved in an accident. Spectrum Health treated Craig Jr. and

brought the instant suit to recover PIP benefits associated with his care. Both the trial

court and the Court of Appeals held that Craig Jr. was not excluded from coverage under

the chain-of-permissive-use theory because Craig Sr. had turned control of the truck over

to Craig Jr.’s girlfriend, and she in turn gave Craig Jr. permission to use the truck. The

majority’s decision overrules the Court of Appeals and discards the well-established

chain-of-permissive-use theory.

         I disagree with the majority because the Court of Appeals correctly applied

Bronson and the chain-of-permissive-use theory based on Cowan. I find that the Bronson

analysis was a well-reasoned interpretation of the phrase “taken unlawfully” in its context

within MCL 500.3113(a). It is reasonable to assume that the Legislature intended “taken

6
    Bronson, 198 Mich App at 625.



                                             5
unlawfully” to be applied in terms of consent of the owner, and this Court in Cowan

properly defined what the consent of an owner includes. The majority’s opinion simply

substitutes its own definition of “taken unlawfully” for the well-established definition set

forth in Bronson. However, the definition in Bronson was consistent with the policy of

this state under the no-fault act that “‘persons who suffer loss due to the tragedy of

automobile accidents in this state shall have a source and a means of recovery.’”7

Unfortunately, the majority’s new definition strays from this policy when there is no

compelling reason to do so.

         The majority criticizes Bronson for looking outside the text of the no-fault act in

order to determine the meaning of “taken unlawfully.” The majority expresses concern

that Bronson relied on the meaning of an owner’s “consent,” a term found only in one

unrelated provision of the no-fault act. See MCL 500.3116(3). However, the majority

uses the same approach in reaching its definition of “taken unlawfully.” Specifically, the

majority looks outside the text of MCL 500.3113(a) and relies on the word “authority,”

which is also found only in one unrelated provision of the no-fault act. See MCL

500.3104(1). In its search for the meaning of “taken unlawfully,” the majority looks to

the dictionary for the definitions of “unlawful” and “take.”          From the dictionary

definitions, the majority concludes that “taken unlawfully” refers to a criminal act. Then,

just as the panel did in Bronson, the majority seeks guidance from a statute governing

another area of law, and it turns to MCL 750.414, a statute that places criminal liability

on a person who “takes or uses without authority any motor vehicle without intent to steal

7
    Coburn v Fox, 425 Mich. 300, 311 n 3; 389 NW2d 424 (1986) (citation omitted).



                                              6
the same . . . .” The majority focuses on the word “authority” in the criminal statute

despite the fact that “authority” is not found in the relevant provision of the no-fault act.

It then concludes that if a person takes a vehicle against the express wishes of the owner,

he or she has taken the vehicle without the owner’s “authority” and has done so

unlawfully under the no-fault act. Thus, like Bronson’s reliance on “consent” from the

owner’s liability statute, the majority relies on an owner’s “authority” under another area

of law. Given that the majority engages in the same “outside the text of the statute”

analysis, its criticisms of Bronson fall flat.

       I disagree with the majority’s interpretation of “taken unlawfully.”               Its

interpretation precludes a class of injured parties from recovering PIP benefits even when

a party was given permission to take a car by an intermediate user. The Bronson

interpretation is the better interpretation because it was more consistent with the purpose

of the no-fault act to provide a source and means of recovery to persons injured in auto

accidents. The majority’s interpretation conflicts with that purpose. Moreover, the idea

that the consent of an owner can be passed down though a chain of permissive users is

well established in the law, and I see no reason to depart from it.

       Accordingly, I respectfully dissent. I would affirm the judgment of the Court of

Appeals in Spectrum Health because it correctly applied the well-reasoned and well-

established chain-of-permissive-use theory.


                                                         Diane M. Hathaway
                                                         Marilyn Kelly




                                                 7